DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Arguments 
Applicant’s arguments filed 4/15/2021 has been fully considered but they are not persuasive. Applicant argues that Chang does not teach the limitation "analyzing, via a first capturing agent deployed on a hypervisor of a first host, first packets processed by a first environment associated with the first host." and "analyzing, via a second capturing agent deployed on a network device, second packets processed by a second environment associated with the network device." Examiner respectfully disagrees. Chang teaches a plurality of servers, each of the server having an associated hypervisor. The first environment being first server having a data collector integrated within the first server processing packets at the first server. The second environment is the second server having another data collector agent integrated within it. Each of the environment yielding a first data packet and a second data packet. Each of the servers 218 further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218. Data is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 1020.00(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2014/0012562 A1) in view of Lenglet (US 20160105333 A1) and further in view of Bullard (US 2003/0005145 A1).
Regarding Claim 1, 8, and 15

Chang teaches:

A method comprising: analyzing, via a first capturing agent deployed on a hypervisor of a first host, first packets processed by a first environment associated with the first host to yield first data at a first level of analysis (¶15-17 each of the servers 218 further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (first environment), ¶16 ¶22 data is collected (e.g., by the data collectors 220) from a live target application executing in a first environment, ¶29); 

wherein the first packets include data flowing through the hypervisor and through one or more virtual machines of the first host (fig. 2 ¶15-17 each of the servers 218 (virtual machine) further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (first environment), ¶16 );

analyzing, via a second capturing agent deployed on a network device, second packets processed by a second environment associated with the network device to yield second data at a second level of analysis, wherein the second packets include data flowing through the network device ((¶15 each of the servers 218 further includes a data collection agent or data collector, the data collectors are integrated with the hypervisors associated with each of the servers 218 (second environment), ¶16 ¶22 data is collected (e.g., by the data collectors 220) from a live target application executing in a first environment, ¶29); 

Chang does not teach:

collecting, via a collector, the first data and the second data during a period of time to yield aggregated data, the period of time including at least a constant factor defined by one or more units of time; analyzing the aggregated data to 


Lenglet teaches: 

collecting, via a collector, the first data and the second data during a period of time to yield aggregated data, the period of time including at least a constant factor defined by one or more units of time (¶8 periodically (the period of time including at least a constant factor defined by one or more units of time) sends the data collector set the following data tuple for each sampled flow: flow's identifier data (e.g., flow's five tuple), packet count, byte count, 
start time stamp, and end time stamp));
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang in light of Lenglet in order to provide flow analysis data for each flow that is sampled, and sends this flow analysis data to the data collector set (Lenglet ¶8).

Chang-Lenglet does not teach:

analyzing the aggregated data to identify first packet loss at the first environment and second packet loss at the second environment.

analyzing the aggregated data to identify first packet loss at the first environment and second packet loss at the second environment.

Bullard teaches:

analyzing the aggregated data to identify first packet loss at the first environment and second packet loss at the second environment (¶34 flow is captured at the source egress and the destination ingress and then aggregated at the external flow collector, determine specific packet loss in specific points (first environment and second environment) of the service network, node A is first environment, node B is second environment, fig. 4 data analysis to determine packet loss in specific points (environments) in the service network using a plurality of flow collectors).
	 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Lenglet  (Bullard ¶18).



Regarding Claim 2, 9, and 16

Chang-Lenglet-Bullard teaches:

The method of claim 1.

Bullard teaches:

The method of claim 1, wherein a packet flow occurs through the first environment and the second environment (¶34 flow is captured at the source egress and the destination ingress and then aggregated at the external flow collector, packet flows through node A and node B (first and second environment)).

Regarding Claim 3, 10, and 17

Chang-Lenglet-Bullard teaches:

The method of claim 1.

Bullard teaches:

The method of claim 1, wherein the identifying of the first packet loss at the first environment and the second packet loss at the second environment is performed by comparing packets captured and reported by the first capturing agent and the second capturing agent. (¶34 flow is captured at the source egress and the destination ingress and then aggregated at the external flow collector, determine specific packet loss in specific points (first environment and second environment) of the service network, node A is first environment, node B is second environment, fig. 4 data analysis to determine packet loss in specific points (environments) in the service network using a plurality of flow collectors, ¶30 processor 30 of fig. 1 compares records from the external flow collector 22 (first capturing agent) with the records of the internal flow collector 24 (second capturing agent))



Regarding Claim 4, 11, and 18

Chang-Lenglet-Bullard teaches:

The method of claim 3.

Bullard teaches:
The method of claim 3, wherein the comparing of the packets captured and reported by the first capturing agent and the second capturing agent is performed on one of a per flow basis, a per link basis, or a per host basis (¶34 flow is captured at the source egress and the destination ingress (per flow basis) and then aggregated at the external flow collector, determine specific packet loss in specific points (first environment and second environment) of the service network, node A is first environment, node B is second environment, fig. 4 data analysis to determine packet loss in specific points (environments) in the service network using a plurality of flow collectors)


Regarding Claim 5, 12, 19

Chang-Lenglet-Bullard teaches:

The method of claim 3.

Lenglet teaches:

The method of claim 1, wherein the period of  time includes the constant factor defined by the one or more units of time and another factor defined by a particular communication session (¶8 periodically  (the period of time including at least a constant factor defined by one or more units of time) sends the data collector set the following data tuple for each sampled flow: flow's identifier data (e.g., flow's five tuple), packet count, byte count, 
start time stamp, and end time stamp) (defined be a particular communication session));
(Lenglet ¶8).

Claims 6, 13, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Lenglet-Bullard as applied to claim 5 above, and further in view of Morinaga (US 20080298271 A1).


Regarding Claim 6, 13, and 20

Chang-Lenglet-Bullard teaches:

The method of claim 5.

Chang-Lenglet-Bullard does not teach:

The method of claim 5, wherein the constant factor defined by the one or more units of time follows a completion of the particular communication session such that the period of time is extendable beyond the completion of the particular communication session.

Morinaga teaches:

The method of claim 5, wherein the constant factor defined by the one or more units of time follows a completion of the particular communication session such that the period of time is extendable beyond the completion of the particular communication session (fig. 1 packet exchange network 21 for communication session between two phones, with a  communication-quality measuring apparatus 1, ¶30 communication-quality measuring apparatus 1 reads and analyzes RTP headers of the packets captured, thereby determining the presence of lost packets ¶79 increasing/decreasing the capturing time Tcap and the interval time Tint in multiples (extending the period of time for an extended period of time) or other units of unit times Td on the basis of the determination packet(s) has/have been discarded (on the basis of packet loss), ¶72 ).
(Morinaga ¶3).


Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Chang-Lenglet-Bullard as applied to claim 1 above, and further in view of Averi (US 20090310485 A1), and further in view of Morinaga (US 20080298271 A1).
Regarding Claim 7, 14

Chang-Lenglet-Bullard teaches:

The method of claim 1.

Chang-Lenglet-Bullard does not teach:

The method of claim 1, further comprising: determining at least one of the first packet loss or the second packet loss exceeds a threshold; and 

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of the first packet loss or the second packet loss exceeds the threshold

Averi teaches: 

The method of claim 1, further comprising: determining at least one of the first packet loss or the second packet loss exceeds a threshold (¶136 processor 
module determines that packet loss for a path has exceeded a defined loss 
threshold for a good path state over one of the threshold periods monitored); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Lenglet-Bullard in light of Averi in order for addressing systems and 
techniques which improve performance, reliability, and predictability of 

network equipment by addressing an adaptive communication controller for providing wide area network (WAN) performance and utilization measurements to another network node over multiple parallel communication paths across disparate asymmetric networks which vary in behavior frequently over time (Averi ¶5).

Chang-Lenglet-Bullard-Averi does not teach:

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of the first packet loss or the second packet loss exceeds the threshold

Morinaga teaches: 

extending the period of time for an extended period of time, the extended period of time being variable and determined based on how much the at least one of the first packet loss or the second packet loss exceeds the threshold
 (fig. 1 packet exchange network 21 for communication session between two phones, with a  communication-quality measuring apparatus 1, ¶30 communication-quality measuring apparatus 1 reads and analyzes RTP headers of the packets captured, thereby determining the presence of lost packets ¶79 increasing/decreasing the capturing time Tcap and the interval time Tint in multiples (extending the period of time for an extended period of time) or other units of unit times Td on the basis of the determination packet(s) has/have been discarded (on the basis of packet loss), ¶72 ).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang-Lenglet-Bullard in light of Morinaga in order for providing a communication-quality measuring apparatuses, communication-quality measuring methods, and computer programs for capturing packets transferred over a packet exchange network, analyzing the packets captured, and measuring quality, such as loss or delay of the packets, in the packet exchange network (Morinaga ¶3).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        06/01/2021